Execution Version


ARRAY BIOPHARMA INC.
Up to $125,000,000 of
Shares of Common Stock
(par value $0.001 per share)
Controlled Equity OfferingSM 
Sales Agreement
May 9, 2018
Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022


Ladies and Gentlemen:
Array BioPharma Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:
1.    Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent shares of common stock
(the “Placement Shares”) of the Company, par value $0.001 per share (the “Common
Stock”); provided, however, that in no event shall the Company issue or sell
through the Agent such number or dollar amount of Placement Shares that would
(a) exceed the number or dollar amount of shares of Common Stock registered on
the effective Registration Statement (as defined below) pursuant to which the
offering is being made, (b) exceed the number of authorized but unissued shares
of Common Stock, (c) exceed, if applicable, the number or dollar amount of
shares of Common Stock permitted to be sold under Form S-3 (including General
Instruction I.B.6 thereof, if applicable) or (d) exceed the number or dollar
amount of shares of Common Stock for which the Company has filed a Prospectus
Supplement (as defined below) (the lesser of (a), (b), (c) and (d), the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that the Agent shall have no obligation
in connection with such compliance. The offer and sale of Placement Shares
through the Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company with the Securities and Exchange Commission
(the “Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue Common Stock.
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act






US-DOCS\100384568.6

--------------------------------------------------------------------------------







Regulations”), with the Commission a registration statement on Form S-3 (File
No. 333-220443), including a base prospectus, relating to certain securities,
including the Placement Shares to be issued from time to time by the Company,
and which incorporates by reference certain documents that the Company has filed
or will file in accordance with the provisions of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations thereunder.
The Company has prepared a prospectus or a prospectus supplement to the base
prospectus included as part of the registration statement, which prospectus or
prospectus supplement relates to the Placement Shares to be issued from time to
time by the Company (the “Prospectus Supplement”). The Company will furnish to
the Agent, for use by the Agent, copies of the prospectus included as part of
such registration statement, as supplemented by the Prospectus Supplement,
relating to the Placement Shares to be issued from time to time by the Company.
The Company may file one or more additional registration statements from time to
time that will contain a base prospectus and related prospectus or prospectus
supplement, if applicable (which shall be a Prospectus Supplement), with respect
to the Placement Shares. Except where the context otherwise requires, such
registration statement(s), including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The base prospectus or base
prospectuses, including all documents incorporated therein by reference,
included in the Registration Statement, as it may be supplemented, if necessary,
by the Prospectus Supplement, in the form in which such prospectus or
prospectuses and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, together with the then issued Issuer Free Writing Prospectus(es)
(as defined below), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus, shall be deemed to refer to
and include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
system, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).


-2-    





--------------------------------------------------------------------------------







2.    Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to in writing by the parties) of the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective unless and
until (i) the Agent declines to accept the terms contained therein within one
Business Day (as defined below) of receipt of the Placement Notice for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
thereunder have been sold, (iii) the Company suspends or terminates the
Placement Notice or (iv) this Agreement has been terminated under the provisions
of Section 13. The amount of any discount, commission or other compensation to
be paid by the Company to Agent in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule 2.
It is expressly acknowledged and agreed that neither the Company nor the Agent
will have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the Agent and
the Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.
3.    Sale of Placement Shares by Agent. Subject to the provisions of Section
5(a), the Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Nasdaq Global Market (the “Exchange”), to sell the Placement Shares
up to the amount specified, and otherwise in accordance with the terms of such
Placement Notice. The Agent will provide written confirmation to the Company no
later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market offering”
as defined in Rule 415(a)(4) of the Securities Act Regulations, including sales
made directly on or through the Exchange or any other existing trading market
for the Common Stock in negotiated transactions at market prices prevailing at
the time of sale or at prices related to such prevailing market prices and/or
any other method permitted by law. While a Placement Notice is in effect,
neither the Agent nor


-3-    





--------------------------------------------------------------------------------







any of its subsidiaries shall, for its own account, engage in (i) any short sale
of any security of the Company, as defined in Regulation SHO under the Exchange
Act or (ii) any market making, bidding, stabilization or other trading activity
with regard to the Common Stock or related derivative securities, in each case,
if such activity would be prohibited under Regulation M under the Exchange Act
(“Regulation M”) or other anti-manipulation rules under the Securities Act. For
the avoidance of doubt, this restriction shall not apply to transactions by or
on behalf of any customer of such Agent or transactions by such Agent to
facilitate any such transactions by or on behalf of any customer of such Agent.
“Trading Day” means any day on which Common Stock is traded on the Exchange.
4.    Suspension of Sales. The Company or the Agent may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares (a “Suspension”); provided, however, that such Suspension
shall not affect or impair any party’s obligations with respect to any Placement
Shares sold hereunder prior to the receipt of such notice. While a Suspension is
in effect any obligation under Sections 7(l), 7(m), and 7(n) with respect to the
delivery of certificates, opinions, or comfort letters to the Agent, shall be
waived, provided, however, that such waiver shall not apply for the
Representation Date (defined below) occurring on the date that the Company files
its Annual Report on Form 10‑K. Each of the parties agrees that no such notice
under this Section 4 shall be effective against any other party unless it is
made to and acknowledged by one of the individuals named on Schedule 3 hereto,
as such Schedule may be amended from time to time.
5.    Sale and Delivery to the Agent; Settlement.
(a)    Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice. The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Placement Shares, (ii)
the Agent will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by the Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Agreement and (iii) the
Agent shall be under no


-4-    





--------------------------------------------------------------------------------







obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.
(b)    Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares on the date of such sale. The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the
Agent, after deduction for (i) the Agent’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
and (ii) any transaction fees imposed by any Governmental Authority in respect
of such sales.
(c)     Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Agent’s or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
at least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form. On each Settlement Date, the Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Shares on a Settlement Date through no fault of the Agent, the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 11(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.
(d)    Denominations; Registration. Certificates for the Placement Shares, if
any, shall be in such denominations and registered in such names as the Agent
may request in writing at least one full Business Day (as defined below) before
the Settlement Date. The certificates for the Placement Shares, if any, will be
made available by the Company for examination and packaging by the Agent in The
City of New York not later than noon (New York time) on the Business Day prior
to the Settlement Date.
(e)    Limitations on Offering Size. Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares if, after giving
effect to the sale of such Placement Shares, the aggregate gross sales proceeds
of Placement Shares sold pursuant to this


-5-    





--------------------------------------------------------------------------------







Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing. Under
no circumstances shall the Company cause or request the offer or sale of any
Placement Shares pursuant to this Agreement at a price lower than the minimum
price authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing. Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Placement Shares sold
pursuant to this Agreement to exceed the Maximum Amount.
6.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with Agent that as of the date of this Agreement and as
of each Applicable Time (as defined below), unless such representation, warranty
or agreement relates to a different time and except as otherwise disclosed in
the Registration Statement or the Prospectus:
(a)    Registration Statement and Prospectus.
(i)    With respect to a Registration Statement filed on Form S-3ASR, the
Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the conditions set forth in Form S-3 (including
General Instructions I.A and I.B) under the Securities Act; such Registration
Statement has been filed with the Commission and became effective upon filing
under Rule 462(e) of the Securities Act; at the time of the initial filing of
such Registration Statement, at the time of the most recent amendment thereto
for the purposes of complying with Section 10(a)(3) of the Securities Act
(whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the Exchange Act or form of
prospectus), at the time the Company or any person acting on its behalf (within
the meaning, for this clause only, of Rule 163(c) of the Securities Act) made
any offer relating to the Placement Shares registered on such Registration
Statement in reliance on the exemption of Rule 163 of the Securities Act and at
the date hereof, the Company was and is a “well-known seasoned issuer” as
defined in Rule 405 of the Securities Act, including not having been and not
being an “ineligible issuer,” as defined in Rule 405 of the Securities Act; the
Registration Statement is an “automatic shelf registration statement,” as
defined in Rule 405 of the Securities Act, and the Placement Shares, since their
registration on the Registration Statement, have been and remain eligible for
registration by the Company on a Rule 405 “automatic shelf registration
statement”; the Company has not received from the Commission any notice pursuant
to Rule 401(g)(2) of the Securities Act objecting to the use of the automatic
shelf registration statement form; and the Company has paid or will pay the
required Commission filing fees relating to the Placement Shares within the time
required by Rule 456(b)(1)(i) of the Securities Act without regard to the
proviso


-6-    





--------------------------------------------------------------------------------







therein and otherwise in accordance with Rules 456(b) and 457(r) of the
Securities Act (including, if applicable, by updating the “Calculation of
Registration Fee” table in accordance with Rule 456(b)(1)(ii) of the Securities
Act either in a post-effective amendment to the Registration Statement or on the
cover page of the Prospectus).
(ii)    With respect to a Registration Statement filed on Form S-3, the Company
and the transactions contemplated by this Agreement meet the requirements for
and comply with the conditions set forth in Form S-3 (including General
Instructions I.A and I.B) under the Securities Act; and the Registration
Statement has been filed with the Commission and has been declared effective by
the Commission under the Securities Act. The Prospectus Supplement will name the
Agent as the agent in the section entitled “Plan of Distribution.” The Company
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares pursuant to this Agreement meet the
requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule. Any statutes, regulations, contracts or other documents
that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed. Copies of the Registration Statement, the Prospectus, and
any such amendments or supplements thereto, and all Incorporated Documents that
were filed with the Commission on or prior to the date of this Agreement have
been delivered, or are available through EDGAR, to the Agent and its counsel.
The Company has not distributed and, prior to the later to occur of each
Settlement Date and completion of the distribution of the Placement Shares, will
not distribute any offering material in connection with the offering or sale of
the Placement Shares other than the Registration Statement and the Prospectus,
including any Permitted Issuer Free Writing Prospectus (as defined below). The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and is
currently listed on the Exchange under the trading symbol “ARRY.” The Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the Exchange Act or delisting the
Common Stock from the Exchange, nor has the Company received any notification
that the Commission or the Exchange is contemplating terminating such
registration or listing. To the Company’s knowledge, it is in compliance with
all applicable listing requirements of the Exchange. The Company has no reason
to believe that it will not in the foreseeable future continue to be in
compliance with all such listing and maintenance requirements.
(b)    No Misstatement or Omission. The Registration Statement, when it became
or becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time (defined below), did not or will not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the


-7-    





--------------------------------------------------------------------------------







circumstances under which they were made, not misleading. The foregoing shall
not apply to statements in, or omissions from, any such document made in
reliance upon, and in conformity with, information furnished to the Company by
Agent specifically for use in the preparation thereof.
(c)    Conformity with Securities Act and Exchange Act. The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus, or any amendment
or supplement thereto, and the Incorporated Documents, when such documents were
or are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. At each Settlement Date, the
Registration Statement and the Prospectus, as of such date, will conform in all
material respects with the requirements of the Securities Act.
(d)    Financial Information. The consolidated financial statements of the
Company included or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries (as defined
below) as of the dates indicated and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company for the periods
specified (subject to normal year end audit adjustments for interim financial
statements) and have been prepared in compliance with the requirements of the
Securities Act and Exchange Act and in conformity with GAAP (as defined below)
applied on a consistent basis during the periods involved; the other financial
data with respect to the Company and the Subsidiaries contained or incorporated
by reference in the Registration Statement, the Prospectus and the Issuer Free
Writing Prospectuses, if any, are accurately and fairly presented and prepared
on a basis consistent with the financial statements and books and records of the
Company; there are no financial statements (historical or pro forma) that are
required to be included or incorporated by reference in the Registration
Statement or the Prospectus that are not included or incorporated by reference
as required; the Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Registration Statement (excluding the
exhibits thereto) and the Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.


-8-    





--------------------------------------------------------------------------------







(e)    Conformity with EDGAR Filing. The Prospectus delivered to the Agent for
use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S‑T.
(f)    Organization. The Company and each of its Subsidiaries are, and will be,
duly organized, validly existing as a corporation, or other entity and in good
standing under the laws of their respective jurisdictions of organization. The
Company and each of its Subsidiaries are, and will be, duly licensed or
qualified as a foreign corporation for transaction of business and in good
standing under the laws of each other jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such license or qualification, and have all corporate power and
authority necessary to own or hold their respective properties and to conduct
their respective businesses as described in the Registration Statement and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on or affecting the
assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with the consummation of the transactions contemplated hereby (a
“Material Adverse Effect”).
(g)    Subsidiaries. The Company has no subsidiaries other than those set forth
on Schedule 4 (collectively, the “Subsidiaries”). The Company owns, directly or
indirectly, all of the equity interests of the Subsidiaries free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, and all the equity interests of the Subsidiaries are validly
issued and are fully paid, nonassessable and free of preemptive and similar
rights. The Company does not own, directly or indirectly, any shares of stock or
any other equity or long-term debt securities of another corporation or have any
equity interest in any other corporation, partnership, joint venture,
association, trust or other entity, other than as described in the Prospectus.
(h)    No Violation or Default. Neither the Company nor any of its Subsidiaries
is (i) in violation of its charter or by‑laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries are subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any Governmental
Authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement


-9-    





--------------------------------------------------------------------------------







to which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would reasonably be expected to have a Material
Adverse Effect.
(i)    No Material Adverse Change. Subsequent to the respective dates as of
which information is given in the Registration Statement, the Prospectus and the
Free Writing Prospectuses, if any (including any Incorporated Document), there
has not been (i) any Material Adverse Effect or the occurrence of any
development that the Company reasonably expects will result in a Material
Adverse Effect, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any material change in the capital stock or outstanding
long-term indebtedness of the Company or any of its Subsidiaries or (v) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or any Subsidiary, other than in each case above in the ordinary
course of business or as otherwise disclosed in the Registration Statement or
Prospectus.
(j)    Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein and such authorized capital stock conforms to the description thereof
set forth in the Registration Statement and the Prospectus. The description of
the securities of the Company in the Registration Statement and the Prospectus
is complete and accurate in all material respects. Except as disclosed in or
contemplated by the Registration Statement or the Prospectus, as of the dates
referred to therein, the Company did not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.
(k)    Authorization; Enforceability. The Company has full legal right, power
and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and that the indemnification and
contribution provisions of Section 11 of this Agreement may be limited by
federal or state securities laws and public policy considerations in respect
thereof.
(l)    Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly


-10-    





--------------------------------------------------------------------------------







authorized committee thereof, or a duly authorized executive committee, against
payment therefor as provided herein, will be duly and validly authorized and
issued and fully paid and nonassessable, free and clear of any pledge, lien,
encumbrance, security interest or other claim, including any statutory or
contractual preemptive rights, resale rights, rights of first refusal or other
similar rights, and will be registered pursuant to Section 12 of the Exchange
Act. The Placement Shares, when issued, will conform in all material respects to
the description thereof set forth in or incorporated into the Prospectus.
(m)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority is required
for the execution, delivery and performance by the Company of this Agreement, or
the issuance and sale by the Company of the Placement Shares, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by the Agent.
(n)    No Preferential Rights. Except as set forth in the Registration Statement
and the Prospectus, (i) no person, as such term is defined in Rule 1‑02 of
Regulation S‑X promulgated under the Securities Act (each, a “Person”), has the
right, contractual or otherwise, to cause the Company to issue or sell to such
Person any Common Stock or shares of any other capital stock or other securities
of the Company, (ii) no Person has any preemptive rights, resale rights, rights
of first refusal, or any other rights (whether pursuant to a “poison pill”
provision or otherwise) to purchase from the Company any Common Stock or shares
of any other capital stock or other securities of the Company, (iii)  no Person
has the right to act as an underwriter or as a financial advisor to the Company
in connection with the offer and sale of the Placement Shares, and (iv) no
Person has the right, contractual or otherwise, to require the Company to
register under the Securities Act any Common Stock or shares of any other
capital stock or other securities of the Company, or to include any such shares
or other securities in the Registration Statement or the offering contemplated
thereby, whether as a result of the filing or effectiveness of the Registration
Statement or the sale of the Placement Shares as contemplated thereby or
otherwise.
(o)    Independent Public Accounting Firm. KPMG LLP (the “Accountant”), whose
report on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated by reference into the Registration
Statement and the Prospectus, are and, during the periods covered by their
report, were an independent registered public accounting firm within the meaning
of the Securities Act and the Public Company Accounting Oversight Board (United
States). To the Company’s knowledge, the Accountant is not in violation of the
auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to the Company.


-11-    





--------------------------------------------------------------------------------







(p)    Enforceability of Agreements. All agreements between the Company and
third parties expressly referenced in the Prospectus are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles, (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, or
(iii) any such agreements have expired or have been terminated as disclosed in
documents filed by the Company with the Commission.
(q)    No Litigation. Except as set forth in the Registration Statement or the
Prospectus, (i) there are no actions, suits or proceedings by or before any
Governmental Authority pending, nor, to the Company’s knowledge, any audits or
investigations by or before any Governmental Authority, to which the Company or
a Subsidiary is a party or to which any property of the Company or any of its
Subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its Subsidiaries, would reasonably
be expected to have a Material Adverse Effect or materially and adversely affect
the ability of the Company to perform its obligations under this Agreement; (ii)
to the Company’s knowledge, no such actions, suits or proceedings, audits or
investigations are threatened or contemplated by any Governmental Authority or
threatened by others; (iii) there are no current or pending actions, suits or
proceedings or, to the Company’s knowledge, audits or investigations by or
before any Governmental Authority that are required under the Securities Act to
be described in the Prospectus that are not so described; and (iv) there are no
contracts or other documents that are required under the Securities Act to be
filed as exhibits to the Registration Statement that are not so filed.
(r)    Consents and Permits. Except as disclosed in the Registration Statement
and the Prospectus, the Company and its Subsidiaries have made all filings,
applications and submissions required by, and possess all approvals, licenses,
certificates, certifications, clearances, consents, grants, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign Governmental Authority (including, without
limitation, the United States Food and Drug Administration (the “FDA”), the
United States Drug Enforcement Administration or any other foreign, federal,
state, provincial, court or local government or regulatory authorities including
self-regulatory organizations engaged in the regulation of clinical trials,
pharmaceuticals, biologics or biohazardous substances or materials) necessary
for the ownership or lease of their respective properties or to conduct their
respective businesses as described in the Registration Statement and the
Prospectus (collectively, “Permits”), except for such Permits the failure of
which to possess, obtain or make the same would not reasonably be expected to
have a Material Adverse Effect; the Company and its Subsidiaries are in
compliance with the terms and conditions of all such Permits, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect; all of the Permits are valid and in full force and effect,
except where any invalidity, individually or in the aggregate, would not


-12-    





--------------------------------------------------------------------------------







be reasonably expected to have a Material Adverse Effect; and neither the
Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit, or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course to the extent required, in each case which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding, or
not renewed, would reasonably be expected to have a Material Adverse Effect. To
the extent required by applicable laws and regulations of the FDA, the Company
or the applicable Subsidiary has submitted to the FDA an Investigational New
Drug Application or amendment or supplement thereto for each clinical trial it
has conducted or sponsored or is conducting or sponsoring; all such submissions
were in material compliance with applicable laws and rules and regulations when
submitted and no material deficiencies have been asserted by the FDA with
respect to any such submissions.
(s)    Regulatory Filings. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor any of its Subsidiaries has failed to
file with the applicable Governmental Authorities (including, without
limitation, the FDA, or any foreign, federal, state, provincial or local
Governmental Authority performing functions similar to those performed by the
FDA) any required filing, declaration, listing, registration, report or
submission, except for such failures that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; except as
disclosed in the Registration Statement and the Prospectus, all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any failure to
comply or deficiencies that, individually or in the aggregate, would not
reasonably be expect to have a Material Adverse Effect. The Company has operated
and currently is, in all material respects, in compliance with the United States
Federal Food, Drug, and Cosmetic Act, all applicable rules and regulations of
the FDA and other federal, state, local and foreign Governmental Authorities
exercising comparable authority.
(t)    Intellectual Property. Except as disclosed in the Registration Statement
and the Prospectus, the Company and its Subsidiaries own, possess, license or
have other rights to use all foreign and domestic patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”), to the Company’s knowledge necessary for the conduct of their
respective businesses as now conducted except to the extent that the failure to
own, possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect. Except as disclosed in the Registration Statement and the Prospectus (i)
there are no rights of third parties to any such Intellectual Property owned by
the Company and its Subsidiaries; (ii) to the Company’s knowledge, there is no
infringement by third parties of any


-13-    





--------------------------------------------------------------------------------







such Intellectual Property; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s and its Subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding or claim; (iv) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity or scope of any such Intellectual Property; (v)
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company and its Subsidiaries infringe or
otherwise violate any patent, trademark, copyright, trade secret or other
proprietary rights of others; (vi) to the Company’s knowledge, there is no
third-party U.S. patent or published U.S. patent application which contains
claims for which an Interference Proceeding (as defined in 35 U.S.C. § 135) has
been commenced against any patent or patent application described in the
Prospectus as being owned by or licensed to the Company; and (vii) the Company
and its Subsidiaries have complied with the terms of each agreement pursuant to
which Intellectual Property has been licensed to the Company or such Subsidiary,
and all such agreements are in full force and effect, except, in the case of any
of clauses (i)-(vii) above, for any such third party rights, infringement by
third parties, pending or threatened suit, action, proceeding or claim,
Interference Proceeding or failure to comply as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(u)    Clinical Studies. To the Company’s knowledge, the preclinical studies and
tests and clinical trials described in the Prospectus being conducted by or on
behalf of the Company were, and, if still pending, are being conducted in all
material respects in accordance with the experimental protocols, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards for products or product candidates comparable to those being developed
by the Company; the descriptions of such studies, tests and trials, and the
results thereof, contained in the Prospectus are accurate and complete in all
material respects; the Company is not aware of any tests, studies or trials not
described in the Prospectus, the results of which reasonably call into question,
in any material respect, the results of the tests, studies and trials described
in the Prospectus when viewed in the context in which such results are described
and the clinical state of development; and the Company has not received any
written notice or correspondence from the FDA or any foreign, state or local
Governmental Authority exercising comparable authority or any institutional
review board or comparable authority requiring the termination, suspension,
clinical hold or material modification of any tests, studies or trials being
conducted by or on behalf of the Company, except as would not reasonably be
expected to have a Material Adverse Effect.
(v)    Market Capitalization. At the time the Registration Statement was
originally declared effective, and at the time the Company’s most recent Annual
Report on Form 10-K was filed with the Commission, the Company met the then
applicable requirements for the use of Form S-3 under the Securities Act,
including, but not limited to, General Instruction I.B.1 of Form S-3. The
aggregate market value of the outstanding voting and non-voting common equity
(as defined


-14-    





--------------------------------------------------------------------------------







in Securities Act Rule 405) of the Company held by persons other than affiliates
of the Company (pursuant to Securities Act Rule 144, those that directly, or
indirectly through one or more intermediaries, control, or are controlled by, or
are under common control with, the Company)  (the “Non-Affiliate Shares”), was
greater than $75 million (calculated by multiplying (x) the highest price at
which the common equity of the Company was last sold on the Exchange within 60
days of the date of the filing of the Registration Statement times (y) the
number of Non-Affiliate Shares). The Company is not a shell company (as defined
in Rule 405 under the Securities Act) and has not been a shell company for at
least 12 calendar months previously and if it has been a shell company at any
time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.
(w)    No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10‑K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(x)    Certain Market Activities. Neither the Company, nor any of the
Subsidiaries, nor to the Company’s knowledge any of their respective directors,
officers or controlling persons has taken, directly or indirectly, any action
designed, or that has constituted or might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.
(y)    Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual).
(z)    No Reliance. The Company has not relied upon the Agent or legal counsel
for the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.
(aa)    Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested


-15-    





--------------------------------------------------------------------------------







in good faith, except where the failure to so file or pay would not reasonably
be expected to have a Material Adverse Effect. Except as otherwise disclosed in
or contemplated by the Registration Statement or the Prospectus, no tax
deficiency has been determined adversely to the Company or any of its
Subsidiaries which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been or might be asserted or threatened against it which
would have a Material Adverse Effect.
(bb)    Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property owned by
them, good and valid title to all personal property described in the
Registration Statement or Prospectus as being owned by them that are material to
the businesses of the Company or such Subsidiary, in each case free and clear of
all liens, encumbrances and claims, except those matters that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Any real or personal property described in the Registration Statement or
Prospectus as being leased by the Company and any of its Subsidiaries is held by
them under valid, existing and enforceable leases, except those matters that (A)
do not materially interfere with the use made or proposed to be made of such
property by the Company or any of its Subsidiaries or (B) would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect. Each of the properties of the Company and its Subsidiaries
complies with all applicable codes, laws and regulations (including, without
limitation, building and zoning codes, laws and regulations and laws relating to
access to such properties), except if and to the extent disclosed in the
Registration Statement or Prospectus or except for such failures to comply that
would not, individually or in the aggregate, reasonably be expected to interfere
in any material respect with the use made and proposed to be made of such
property by the Company and its Subsidiaries or otherwise have a Material
Adverse Effect. None of the Company or its subsidiaries has received from any
Governmental Authorities any notice of any condemnation of, or zoning change
affecting, the properties of the Company and its Subsidiaries, and the Company
knows of no such condemnation or zoning change which is threatened, except for
such that would not reasonably be expected to interfere in any material respect
with the use made and proposed to be made of such property by the Company and
its Subsidiaries or otherwise have a Material Adverse Effect, individually or in
the aggregate.
(cc)    Environmental Laws. Except as set forth in the Registration Statement or
the Prospectus, the Company and its Subsidiaries (i) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws


-16-    





--------------------------------------------------------------------------------







to conduct their respective businesses as described in the Registration
Statement and the Prospectus; and (iii) have not received notice of any actual
or potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in the case of any of clauses (i), (ii) or (iii) above, for any such
failure to comply or failure to receive required permits, licenses, other
approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(dd)    Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is, to the Company’s knowledge, effective and the Company is
not aware of any material weaknesses in its internal control over financial
reporting (other than as set forth in the Prospectus). Since the date of the
latest audited financial statements of the Company included in the Prospectus,
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting (other than as
set forth in the Prospectus). The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a‑15 and 15d‑15) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company and each of its Subsidiaries is
made known to the certifying officers by others within those entities, including
during the period in which the Company’s Annual Report on Form 10‑K or Quarterly
Report on Form 10-Q, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of a date within 90 days prior to the filing date of
the Form 10‑K for the fiscal year most recently ended (such date, the
“Evaluation Date”). The Company presented in its Form 10‑K for the fiscal year
most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and the disclosure controls and procedures
were effective as of the Evaluation Date.
(ee)    Sarbanes-Oxley. There is and has been no failure on the part of the
Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all


-17-    





--------------------------------------------------------------------------------







certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.
(ff)    Finder’s Fees. Neither the Company nor any of the Subsidiaries has
incurred any liability for any finder’s fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to Agent pursuant to this Agreement.
(gg)    Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect.
(hh)    Investment Company Act. Neither the Company nor any of the Subsidiaries
is or, after giving effect to the offering and sale of the Placement Shares,
will be an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).
(ii)    Operations. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar applicable rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”), except as would not
reasonably be expected to result in a Material Adverse Effect; and no action,
suit or proceeding by or before any Governmental Authority involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
(jj)    Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off-Balance Sheet Transaction”) that would
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those
Off-Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33‑8056; 34‑45321; FR‑61), required to be described in
the Prospectus which have not been described as required.


-18-    





--------------------------------------------------------------------------------







(kk)    Underwriter Agreements. The Company is not a party to any agreement with
an agent or underwriter for any other “at the market” or continuous equity
transaction.
(ll)    ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its Subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.
(mm)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward-Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10‑K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward-looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company’s good
faith commercially reasonable best estimate of the matters described therein,
and (iii) have been prepared in accordance with Item 10 of Regulation S‑K under
the Securities Act.
(nn)    Agent Purchases. The Company acknowledges and agrees that the Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent the Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.


-19-    





--------------------------------------------------------------------------------







(oo)    Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
(pp)    Insurance. The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its Subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies engaged in similar businesses
of similar size in similar industries.
(qq)    No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, any Subsidiary or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, of any Subsidiary, on the other
hand, that is required by the Securities Act to be described in the Registration
Statement and the Prospectus that is not so described; (iii) no relationship,
direct or indirect, exists between or among the Company or any Subsidiary or any
affiliate of them, on the one hand, and the directors, officers, or stockholders
of the Company or, to the knowledge of the Company, any Subsidiary, on the other
hand, that is required by the rules of FINRA to be described in the Registration
Statement and the Prospectus that is not so described; (iv) except as described
in the Registration Statement and the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company or, to the Company’s knowledge, any Subsidiary to or for the benefit of
any of their respective officers or directors or any of the members of the
families of any of them; (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services; and (vi) neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any employee or agent of the Company or any
Subsidiary has made any payment of funds of the Company or any Subsidiary or
received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended), which payment, receipt or retention of funds is of a character
required to be disclosed in the Registration Statement or the Prospectus.


-20-    





--------------------------------------------------------------------------------







(rr)    Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.
(ss)    No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not, through
the completion of the Placement for which such Issuer Free Writing Prospectus is
used or deemed used, include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any Incorporated Document that has not been superseded or
modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein.
(tt)    No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein, nor the compliance by the Company with the
terms and provisions hereof will conflict with, or will result in a breach of,
any of the terms and provisions of, or has constituted or will constitute a
default under, or has resulted in or will result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company
pursuant to, the terms of any contract or other agreement to which the Company
may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not reasonably be
expected to have a Material Adverse Effect; nor will such action result (x) in
any violation of the provisions of the organizational or governing documents of
the Company, or (y) in any material violation of the provisions of any statute
or any order, rule or regulation applicable to the Company or of any
Governmental Authority having jurisdiction over the Company.
(uu)     Sanctions. (i) The Company represents that, neither the Company nor any
of its Subsidiaries (collectively, the “Entity”) or, to the Company’s knowledge,
any director, officer, employee, agent, affiliate or representative of the
Entity, is a government, individual, or entity (in this paragraph (uu),
“Person”) that is, or is owned or controlled by a Person that is:
(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authorities, including, without limitation, designation on
OFAC’s Specially Designated Nationals and Blocked Persons List or OFAC’s Foreign
Sanctions Evaders List (as amended, collectively, “Sanctions”), nor
(B)  located, organized or resident in a country or territory that is the
subject of Sanctions that broadly prohibit dealings with that country or
territory (including,


-21-    





--------------------------------------------------------------------------------







without limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea Region
of the Ukraine) (the “Sanctioned Countries”).
(ii)  The Company represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
(A)  to knowingly fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions or is a Sanctioned Country; or
(B)  in any other manner that will knowingly result in a violation of Sanctions
by any Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(iii)  The Company represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaged in, and will not knowingly
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions or is or was a Sanctioned Country.
(vv)    Stock Transfer Taxes. On each Settlement Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been complied with in all
material respects.
(ww)    Compliance with Laws. Each of the Company and its Subsidiaries: (A) is
and at all times has been in compliance with all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or its Subsidiaries (“Applicable Laws”), except as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other Governmental Authority alleging or asserting
noncompliance in any material respect with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”); (C)
possesses all material Authorizations and such Authorizations are valid and in
full force and effect and are not in material violation of any term of any such
Authorizations; (D) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product
operation or activity is in violation of any Applicable Laws or Authorizations
and has no knowledge that any such Governmental


-22-    





--------------------------------------------------------------------------------







Authority or third party intends to initiate any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) has not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority intends to initiate such action;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission),
in each case except as would not reasonably be expected to result in a Material
Adverse Effect; and (G) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post-sale warning, “dear
healthcare provider” letter, or other notice or action relating to the alleged
lack of safety or efficacy of any product or any alleged product defect or
violation and, to the Company’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action. Without limiting the
generality of the foregoing, neither the Company nor any of its Subsidiaries,
nor, to the Company’s knowledge, any of their respective employees, officers,
directors and agents, nor any of their respective business operations, is in
violation of any applicable Health Care Laws, except where the failure to be in
compliance would not, individually or in the aggregate, result in a Material
Adverse Effect. For purposes of this Agreement, “Health Care Laws” means: (i)
the Federal Food, Drug, and Cosmetic Act and the regulations promulgated
thereunder, including the U.S. Prescription Drug Marketing Act of 1987, as
amended, and the regulations promulgated thereunder; (ii) all federal, state,
local and all foreign health care related fraud and abuse laws, including,
without limitation, the U.S. Anti-Kickback Statute (42 U.S.C. Section
1320a-7b(b)), the U.S. Civil False Claims Act (31 U.S.C. Section 3729 et seq.),
Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and the
regulations promulgated pursuant to such statutes; (iii) any criminal laws
relating to health care fraud and abuse, including but not limited to 18 U.S.C.
Sections 286 and 287, and the health care fraud criminal provisions under the
U.S. Health Insurance Portability and Accountability Act of 1996 (“HIPAA”); (iv)
the Standards for Privacy of Individually Identifiable Health Information, the
Security Standards, the Standards for Electronic Transactions and Code Sets
promulgated under HIPAA (42 U.S.C. Section 1320d et seq.), the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. Section
17921 et seq.), and the regulations promulgated thereunder and any state or
non-U.S. counterpart thereof or other law or regulation the purpose of which is
to protect the privacy of individuals or prescribers; (iv) the U.S. Controlled
Substances Act; (v) any laws or regulations that govern participation in or
coverage or reimbursement from any U.S. or state health care program, including
but not limited to the federal TRICARE statute (10 U.S.C. §1071 et seq.), the
Veterans Administration drug pricing program (38 U.S.C. Section 8126), and any
regulations promulgated thereunder; (vi) quality, safety and accreditation
standards and requirements of any applicable federal, state, local or foreign
laws or regulatory bodies; and (vii) any and all other


-23-    





--------------------------------------------------------------------------------







applicable health care laws and regulations in any jurisdiction, as well as
contractual agreements mandated by such laws. Additionally, neither the Company
nor any of its subsidiaries, nor, to the Company’s knowledge, any of their
respective employees, officers, directors, agents or contractors has been
excluded, suspended or debarred from participation in any federal health care
program or, to the knowledge of Company and its Subsidiaries, is subject to an
inquiry, investigation, proceeding, or other similar matter that could subject
the Company, any of its Subsidiaries, or any of their respective employees,
officers, directors, agents or contractors to exclusion, suspension or
debarment.
Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.
7.    Covenants of the Company. The Company covenants and agrees with Agent
that:
(a)    Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or similar rule), (i) the Company will notify the Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus relating to the Placement Shares has been filed and of any request by
the Commission for any amendment or supplement to the Registration Statement,
Prospectus, or any Issuer Free Writing Prospectus relating to the Placement
Shares or for additional information related to the offering of the Placement
Shares or for additional information related to the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus, (ii) the Company will prepare
and file with the Commission, promptly upon the Agent’s request, any amendments
or supplements to the Registration Statement or Prospectus that, in the Agent’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by the Agent (provided, however, that the
failure of the Agent to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy the Agent shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares unless a copy thereof has been submitted to Agent within
a reasonable period of time before the filing and the Agent has not reasonably
objected thereto within two Business Days of receipt thereof (provided, however,
that the failure of the Agent to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect the Agent’s right to
rely on the representations and warranties made by the Company in this


-24-    





--------------------------------------------------------------------------------







Agreement and provided, further, that the only remedy the Agent shall have with
respect to the failure by the Company to obtain such consent shall be to cease
making sales under this Agreement); (iv) the Company will furnish to the Agent
at the time of filing thereof a copy of any document that upon filing is deemed
to be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (v) the Company will cause
each amendment or supplement to the Prospectus to be filed with the Commission
as required pursuant to the applicable paragraph of Rule 424(b) of the
Securities Act or, in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed (the determination to file or not file
any amendment or supplement with the Commission under this Section 7(a), based
on the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).
(b)    Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.
(c)    Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule), the
Company will comply with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act. If the Company
has omitted any information from the Registration Statement pursuant to Rule
430B under the Securities Act, it will use its best efforts to comply with the
provisions of and make all requisite filings with the Commission pursuant to
said Rule 430B and to notify the Agent promptly of all such filings. If during
such period any event occurs as a result of which the Prospectus as then amended
or supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify the Agent to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however,


-25-    





--------------------------------------------------------------------------------







that the Company may delay the filing of any such amendment or supplement if the
Company deems it to be in the best interest of the Company.
(d)    Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Agent under
the Securities Act with respect to the offer and sale of the Placement Shares,
the Company will use its reasonable best efforts to cause the Placement Shares
to be listed on the Exchange.
(e)    Delivery of Registration Statement and Prospectus. The Company will
furnish to the Agent and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all Incorporated
Documents) and all amendments and supplements to the Registration Statement or
Prospectus that are filed with the Commission during any period in which a
Prospectus relating to the Placement Shares is required to be delivered under
the Securities Act (including all Incorporated Documents filed with the
Commission during such period), in each case as soon as reasonably practicable
and in such quantities as the Agent may from time to time reasonably request
and, at the Agent’s request, will also furnish copies of the Prospectus to each
exchange or market on which sales of the Placement Shares may be made; provided,
however, that the Company shall not be required to furnish any document (other
than the Prospectus) to the Agent to the extent such document is available on
EDGAR.
(f)    Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
(g)    Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”
(h)    Notice of Other Sales. Without the prior written consent of the Agent,
the Company will not, directly or indirectly, offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any Common Stock (other
than the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the fifth (5th)
Trading Day immediately prior to the date on which any Placement Notice is
delivered to Agent hereunder and ending on the fifth (5th) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at the market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or


-26-    





--------------------------------------------------------------------------------







any rights to purchase or acquire, Common Stock prior to the termination of this
Agreement respect to Placement Shares sold pursuant to such Placement Notice;
provided, however, that such restrictions will not be required in connection
with the Company’s issuance or sale of (i) Common Stock, options to purchase
Common Stock or Common Stock issuable upon the exercise of options or vesting of
equity awards, pursuant to any employee or director stock option or benefits
plan, stock ownership plan or dividend reinvestment plan (but not Common Stock
subject to a waiver to exceed plan limits in its dividend reinvestment plan) of
the Company whether now in effect or hereafter implemented, (ii) Common Stock
issuable upon conversion of securities or the exercise of warrants, options or
other rights in effect or outstanding, and disclosed in filings by the Company
available on EDGAR or otherwise in writing to the Agent and (iii) Common Stock
or securities convertible into or exchangeable for shares of Common Stock as
consideration for mergers, acquisitions, other business combinations, loan
transactions or strategic alliances occurring after the date of this Agreement
which are not issued for capital raising purposes.
(i)    Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice, advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.
(j)    Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.
(k)    Required Filings Relating to Placement of Placement Shares. The Company
agrees that (1) in each annual report on Form 10-K and quarterly report on Form
10-Q filed by the Company under the Exchange Act and (2) on such dates as the
Securities Act shall require the filing of a prospectus supplement with respect
to the sale of Placement Shares hereunder, the Company will (i) set forth in
such Form 10-K or Form 10-Q, as applicable, the amount of Placement Shares sold
through the Agent, the Net Proceeds to the Company and the compensation payable
by the Company to the Agent with respect to such Placement Shares during the
relevant period, or (ii) (A) file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act (each and
every filing date under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through the Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such Placement
Shares, and (B) deliver such number of copies of each such prospectus supplement
to each exchange or market on which such sales were effected as may be required
by the rules or regulations of such exchange or market.


-27-    





--------------------------------------------------------------------------------







(l)    Representation Dates; Certificate. (1) On or prior to the date of the
first Placement Notice and (2) each time the Company:
(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);
(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”);
the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8‑K is material) with a certificate dated the Representation Date, in the form
attached hereto as Exhibit 7(l). The requirement to provide a certificate under
this Section 7(l) shall be waived for any Representation Date occurring at a
time a Suspension is in effect, which waiver shall continue until the earlier to
occur of the date the Company delivers instructions for the sale of Placement
Shares hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when a Suspension was in effect and did not
provide the Agent with a certificate under this Section 7(l), then before the
Company delivers the instructions for the sale of Placement Shares or the Agent
sells any Placement Shares pursuant to such instructions, the Company shall
provide the Agent with a certificate in conformity with this Section 7(l) dated
as of the date that the instructions for the sale of Placement Shares are
issued.
(m)    Legal Opinions. (1) On or prior to the date of the first Placement Notice
and (2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate pursuant to Section 7(l)
for which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause to be furnished to the Agent a written


-28-    





--------------------------------------------------------------------------------







opinion of each of (A) Skadden, Arps, Slate, Meagher & Flom LLP (“Company
Counsel”), or other counsel satisfactory to the Agent, (B)  Curtis Oltmans,
Executive Vice President, General Counsel and Secretary of the Company (the
“General Counsel”), (C) Fish & Richardson P.C. ("Intellectual Property
Counsel"), or other counsel satisfactory to the Agent (D) Viksnins Harris Padys
Malen LLP ("Patent Counsel"), or other counsel satisfactory to the Agent in each
case in form and substance satisfactory to Agent and its counsel, substantially
similar to the forms attached hereto as Exhibits 7(m)-1, 7(m)-2, 7(m)-3 and
7(m)-4, respectively, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
the Company shall be required to furnish to Agent no more than one opinion from
each of Company Counsel and the General Counsel hereunder per calendar quarter,
and no more than one opinion from each of Intellectual Property Counsel and
Patent Counsel hereunder per calendar year; provided, further, that in lieu of
such opinions for subsequent periodic filings under the Exchange Act, counsel
may furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on a prior opinion delivered under this Section 7(m) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).
(n)    Comfort Letter. (1) On or prior to the date of the first Placement Notice
and (2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate pursuant to Section 7(l)
for which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause its independent registered public accounting firm to furnish
the Agent letters (the “Comfort Letters”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section 7(n);
provided, that if requested by the Agent, the Company shall cause a Comfort
Letter to be furnished to the Agent within ten (10) Trading Days of the date of
occurrence of any material transaction or event affecting the Company’s
previously filed financial statements in any material respect, including the
restatement of the Company’s financial statements. The Comfort Letter from the
Company’s independent registered public accounting firm shall be in a form and
substance reasonably satisfactory to the Agent, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.
(o)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute,


-29-    





--------------------------------------------------------------------------------







the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of Common Stock or (ii) sell, bid for, or purchase
the Placement Shares, or pay anyone any compensation for soliciting purchases of
the Placement Shares other than the Agent.
(p)    Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, required to register as an
“investment company,” as such term is defined in the Investment Company Act.
(q)    No Offer to Sell. Other than a Permitted Issuer Free Writing Prospectus,
neither the Agent nor the Company (including its agents and representatives,
other than the Agent in its capacity as such) will make, use, prepare,
authorize, approve or refer to any written communication (as defined in Rule 405
under the Securities Act), required to be filed with the Commission, that
constitutes an offer to sell or solicitation of an offer to buy Placement Shares
hereunder.
(r)    Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify the Placement
Shares for offering and sale, or to obtain an exemption for the Placement Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Agent may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Placement Shares (but in no event for less than one
year from the date of this Agreement); provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject. In
each jurisdiction in which the Placement Shares have been so qualified or
exempt, the Company will file such statements and reports as may be required by
the laws of such jurisdiction to continue such qualification or exemption, as
the case may be, in effect for so long as required for the distribution of the
Placement Shares (but in no event for less than one year from the date of this
Agreement).
(s)    Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain and
keep accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’


-30-    





--------------------------------------------------------------------------------







authorization, and (iv) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on its financial statements.
The Company and the Subsidiaries will maintain such controls and other
procedures, including, without limitation, those required by Sections 302 and
906 of the Sarbanes-Oxley Act, and the applicable regulations thereunder that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.
(t)    Secretary’s Certificate; Further Documentation. On or prior to the date
of the first Placement Notice, the Company shall deliver to the Agent a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the
Certificate of Incorporation of the Company, (ii) the By-laws of the Company,
(iii) the resolutions of the Board of Directors of the Company, or a duly
authorized committee of the Board of Directors, authorizing the execution,
delivery and performance of this Agreement and the issuance of the Placement
Shares and (iv) the incumbency of the officers duly authorized to execute this
Agreement and the other documents contemplated by this Agreement. Within five
(5) Trading Days of each Representation Date, the Company shall have furnished
to the Agent such further information, certificates and documents as the Agent
may reasonably request.
8.    Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall deem necessary, (ii) the printing and delivery to
the Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and expenses of the Agent including, but
not limited to, the fees and expenses of the counsel to the Agent, payable upon
the execution of this Agreement, in an amount not to exceed $50,000, (vi) the
qualification or exemption


-31-    





--------------------------------------------------------------------------------







of the Placement Shares under state securities laws in accordance with the
provisions of Section 7(r) hereof, including filing fees, (vii) the printing and
delivery to the Agent of copies of any Permitted Issuer Free Writing Prospectus
and the Prospectus and any amendments or supplements thereto in such number as
the Agent shall deem necessary, (viii) the preparation, printing and delivery to
the Agent of copies of the blue sky survey, (ix) the fees and expenses of the
transfer agent and registrar for the Common Stock, (x) the filing and other fees
incident to any review by FINRA of the terms of the sale of the Placement Shares
including the fees of the Agent’s counsel (subject to the cap, set forth in
clause (v) above), and (xi) the fees and expenses incurred in connection with
the listing of the Placement Shares on the Exchange.
9.    Representations and Covenants of Agent. Agent represents and warrants that
it is duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which Agent is exempt from
registration or such registration is not otherwise required. Agent shall
continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which Agent is exempt from registration or such
registration is not otherwise required, during the term of this Agreement. Agent
will comply with all applicable law and regulations in connection with the
Placement Shares, including but not limited to Regulation M.
10.    Conditions to Agent’s Obligations. The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:
(a)    Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the (i) resale of all Placement
Shares issued to the Agent and not yet sold by the Agent and (ii) sale of all
Placement Shares contemplated to be issued by any Placement Notice.
(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state Governmental
Authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state Governmental Authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption


-32-    





--------------------------------------------------------------------------------







from qualification of any of the Placement Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; or (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or that requires the making of any
changes in the Registration Statement, the Prospectus or Incorporated Document
so that, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and so that, in the case of the Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(c)    No Misstatement or Material Omission. The Agent shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
(d)    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any material adverse change in the authorized capital stock of the Company or
any Material Adverse Effect or any development that could reasonably be expected
to cause a Material Adverse Effect, or a downgrading in or withdrawal of the
rating assigned to any of the Company’s securities (other than asset backed
securities) by any rating organization or a public announcement by any rating
organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a rating organization described above, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.
(e)    Legal Opinion. The Agent shall have received the opinions of Company
Counsel and the General Counsel required to be delivered pursuant to
Section 7(m) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(m).
(f)    Comfort Letter. The Agent shall have received the Comfort Letter required
to be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(n).
(g)    Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).


-33-    





--------------------------------------------------------------------------------







(h)    No Suspension. Trading in the Common Stock shall not have been suspended
on the Exchange and the Common Stock shall not have been delisted from the
Exchange.
(i)    Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, opinions, certificates, letters and
other documents as the Agent may reasonably request. All such opinions,
certificates, letters and other documents will be in compliance with the
provisions hereof.
(j)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
(k)    Approval for Listing. The Placement Shares shall either have been
approved for listing quotation on the Exchange, subject only to notice of
issuance, or the Company shall have filed an application for listing quotation
of the Placement Shares on the Exchange at, or prior to, the issuance of any
Placement Notice.
(l)    FINRA. FINRA shall have raised no objection to the terms of this offering
and the amount of compensation allowable or payable to the Agent as described in
the Prospectus.
(m)    No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 13(a).
11.    Indemnification and Contribution.
(a)Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its partners, members, directors, officers, employees and agents and
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:
(i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;


-34-    





--------------------------------------------------------------------------------







(ii)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and
(iii)    against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, to the extent that any such expense is not paid under (i) or
(ii) above,
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).
(b)    Agent Indemnification. Agent agrees to indemnify and hold harmless the
Company and its directors and each officer and director of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 11(a), as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendments thereto), the
Prospectus (or any amendment or supplement thereto) or any Issuer Free Writing
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with information furnished to the Company in writing by the Agent
expressly for use therein. The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the seventh
and eighth paragraphs under the caption “Plan of Distribution” in the
Prospectus.
(c)    Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing


-35-    





--------------------------------------------------------------------------------







a copy of all papers served, but the omission so to notify such indemnifying
party will not relieve the indemnifying party from (i) any liability that it
might have to any indemnified party otherwise than under this Section 11 and
(ii) any liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any other legal expenses except as provided below and except for the reasonable
costs of investigation subsequently incurred by the indemnified party in
connection with the defense. The indemnified party will have the right to employ
its own counsel in any such action, but the fees, expenses and other charges of
such counsel will be at the expense of such indemnified party unless (1) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action or counsel reasonably satisfactory to the indemnified
party, in each case, within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (plus local counsel) admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly following receipt of invoices therefor in
reasonable detail. An indemnifying party will not, in any event, be liable for
any settlement of any action or claim effected without its written consent if
such consent is required by this Section 11(c). No indemnifying party shall,
without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
11 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an express and unconditional
release of each indemnified party, in form and substance reasonably satisfactory
to such indemnified party,


-36-    





--------------------------------------------------------------------------------







from all liability arising out of such litigation, investigation, proceeding or
claim and (2) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
(d)    Settlement Without Consent if Failure to Reimburse. If an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for reasonable fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 11(a)(ii) effected without its written consent if (1) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (2) such indemnifying party shall have received notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (3) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.
(e)    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable or insufficient from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand. The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total Net Proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering.
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and


-37-    





--------------------------------------------------------------------------------







the Agent agree that it would not be just and equitable if contributions
pursuant to this Section 11(e) were to be determined by pro rata allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(e) shall be deemed to
include, for the purpose of this Section 11(e), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section
11(c) hereof. Notwithstanding the foregoing provisions of this Section 11(e),
the Agent shall not be required to contribute any amount in excess of the
commissions received by it under this Agreement and no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 11(e),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
the Agent, will have the same rights to contribution as that party, and each
officer and director of the Company who signed the Registration Statement will
have the same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(e), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(e)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.
12.    Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
13.    Termination.
(a)    The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business,


-38-    





--------------------------------------------------------------------------------







properties, earnings, results of operations or prospects of the Company and its
Subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, which individually or in the aggregate, in the sole
judgment of the Agent is material and adverse and makes it impractical or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (2) if there has occurred any material adverse change
in the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Agent,
impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (3) if trading in the Common
Stock has been suspended or limited by the Commission or the Exchange, or if
trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 8 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination. If the Agent elects to terminate this
Agreement as provided in this Section 13(a), the Agent shall provide the
required notice as specified in Section 14 (Notices).
(b)    The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.
(c)    The Agent shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.
(d)    Unless earlier terminated pursuant to this Section 13, this Agreement
shall automatically terminate upon the earlier of (i) the issuance and sale of
all of the Placement Shares through the Agent on the terms and subject to the
conditions set forth herein and (ii) the third (3rd) anniversary of the date of
this Agreement; provided that the provisions of Section 8, Section 11,


-39-    





--------------------------------------------------------------------------------







Section 12, Section 18 and Section 19 hereof shall remain in full force and
effect notwithstanding such termination.
(e)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 8, Section 11,
Section 12, Section 18 and Section 19 shall remain in full force and effect.
(f)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by the Agent or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
14.    Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:
Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Attention:    Capital Markets/Jeffrey Lumby
Facsimile:    (212) 307-3730


and:


Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Attention:    General Counsel
Facsimile:    (212) 829-4708


with a copy to:


Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention:    Cheston J. Larson, Esq.
Facsimile:    (858) 523-5450
and if to the Company, shall be delivered to:


-40-    





--------------------------------------------------------------------------------







Array BioPharma Inc.
3200 Walnut Street
Boulder, Colorado 80301
Attention:    Jason Haddock, Chief Financial Officer
Facsimile:    (303) 381-6652
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036-6522
Attention:    Ryan J. Dzierniejko, Esq.
Facsimile:    (917) 777-3712
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.
15.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and the Agent and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Agent may assign
its rights and


-41-    





--------------------------------------------------------------------------------







obligations hereunder to an affiliate thereof without obtaining the Company’s
consent upon notice to the Company.
16.    Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.
17.    Entire Agreement; Amendment; Severability; Waiver. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Agent. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement. No implied waiver by a party shall arise
in the absence of a waiver in writing signed by such party. No failure or delay
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.
18.    GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
19.    CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF


-42-    





--------------------------------------------------------------------------------







ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
20.    Use of Information.    The Agent may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, other than in connection with carrying out
the terms of this Agreement or provide any such information other than to its
legal counsel advising it on this Agreement unless expressly approved by the
Company in writing.
21.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or electronic transmission.
22.    Construction. The section and exhibit headings herein are for convenience
only and shall not affect the construction hereof. References herein to any law,
statute, ordinance, code, regulation, rule or other requirement of any
Governmental Authority shall be deemed to refer to such law, statute, ordinance,
code, regulation, rule or other requirement of any Governmental Authority as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder.
23.    Permitted Issuer Free Writing Prospectuses.
The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, and the Agent represents, warrants and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Issuer Free Writing
Prospectus.” The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Issuer Free Writing Prospectus as an “issuer
free writing prospectus,” as defined in Rule 433, and has complied and will
comply with the


-43-    





--------------------------------------------------------------------------------







requirements of Rule 433 applicable to any Permitted Issuer Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Issuer Free Writing Prospectuses.
24.    Absence of Fiduciary Relationship.
The Company acknowledges and agrees that:
(a)    the Agent is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Agent, on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether or not the Agent has advised or is
advising the Company on other matters, and the Agent has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;
(b)    it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
(c)    the Agent has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement and it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;
(d)    it is aware that the Agent and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and the Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and
(e)    it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
the Agent’s obligations under this Agreement and to keep information provided by
the Company to the Agent and the Agent's counsel confidential to the extent not
otherwise publicly-available.
25.    Definitions.


-44-    





--------------------------------------------------------------------------------







As used in this Agreement, the following terms have the respective meanings set
forth below:
“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement and (iii) each Settlement
Date.
“Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.
“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.
[Signature Page Follows]



If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.
Very truly yours,
ARRAY BIOPHARMA INC.




 
By:
/s/ Jason Haddock
 
Name: Jason Haddock
 
Title: Chief Financial Officer



ACCEPTED as of the date first-above written:


CANTOR FITZGERALD & CO.




 
By:
/s/ Jeffrey Lumby
 
Name: Jeffrey Lumby
 
Title: Senior Managing Director
 
 






SCHEDULE 1


__________________________
FORM OF PLACEMENT NOTICE
__________________________


From:         Array BioPharma Inc.
To:
Cantor Fitzgerald & Co.
Attention: _____________________

Subject:     Placement Notice
Date:        [ ˜ ], 20[ ˜ ]
Ladies and Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Array BioPharma Inc., a Delaware corporation (the “Company”),
and Cantor Fitzgerald & Co. (“Agent”), dated May 9, 2018, the Company hereby
requests that the Agent sell up to ____________ of the Company’s common stock,
par value $0.001 per share, at a minimum market price of $_______ per share,
during the time period beginning [month, day, time] and ending [month, day,
time].




Array BioPharma Inc.




[Name, Title]




cc:    [other Array notice parties]


-45-    





--------------------------------------------------------------------------------








SCHEDULE 2


__________________________
Compensation
__________________________


The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares, with the exact amount to be agreed
to by the Company at the time a Placement Notice is delivered or at such other
time as the Company and the Agent may agree.







SCHEDULE 4


__________________________
Subsidiaries
__________________________


Yarra Therapeutics, LLC



EXHIBIT 7(l)
Form of Representation Date Certificate
The undersigned, the duly qualified and elected                             , of
Array BioPharma Inc., a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(l)
of the Sales Agreement, dated May 9, 2018 (the “Sales Agreement”), between the
Company and Cantor Fitzgerald & Co., that to the best of the knowledge of the
undersigned:
(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and
(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Sales Agreement.




ARRAY BIOPHARMA INC.




By:   


Name: ________________________________


Title: ________________________________



Date: __________________
EXHIBIT 7(m)-1
Form of Company Counsel Legal Opinion


EXHIBIT 7(m)-2
Form of General Counsel Opinion























































EXHIBIT 7(m)-3
Form of Intellectual Property Counsel Opinion















































EXHIBIT 7(m)-4
Form of Patent Counsel Opinion

Exhibit 23
Permitted Issuer Free Writing Prospectus
None.













